     Case 2:21-cv-00397-APG-DJA Document 10 Filed 04/09/21 Page 1 of 3



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   CHICAGO TITLE INSURANCE COMPANY and CHICAGO
     TITLE OF NEVADA, INC.
12
     DESIGNATED LOCAL COUNSEL FOR SERVICE OF
13   PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
15   Las Vegas, Nevada 89121
16                               UNITED STATES DISTRICT COURT
17                                         DISTRICT OF NEVADA
18     BANK OF NEW YORK MELLON,                        Case No.: 2:21-CV-00397-APG-DJA
19                            Plaintiff,               STIPULATION AND ORDER TO
                                                       EXTEND TIME TO RESPOND TO
20                    vs.                              THE COMPLAINT (ECF No. 1)
21     FIDELITY NATIONAL TITLE GROUP,                  FIRST REQUEST
       INC. et al.,
22
                              Defendants.
23

24
            COMES NOW defendants Chicago Title Insurance Company (“Chicago Title”) and
25
     Chicago Title of Nevada, Inc. (“Chicago Agency”) (collectively “Defendants”) and plaintiff The
26
     Bank of New York Mellon (“BONY”), by and through their respective attorneys of record, which
27
     hereby agree and stipulate as follows:
28

                                             1
             STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
      Case
      Case2:21-cv-00397-APG-DJA
           2:21-cv-00397-APG-DJA Document
                                 Document10
                                          9 Filed
                                            Filed04/08/21
                                                  04/09/21 Page
                                                           Page22of
                                                                 of33



1           1.      On March 8, 2021 BONY filed its complaint in the Eighth Judicial District Court
2    for the State of Nevada;
3           2.      On March 9, 2021, Chicago Title removed the instant case to the United States
4    District Court for the State of Nevada (ECF No. 1);
5           3.      Chicago Agency’s response to BONY’s complaint is currently due on April 13,
6    2021, while Chicago Title’s response is due on April 15, 2021;
7           4.      Counsel for Defendants request a 32-day extension for Chicago Title (34 days for
8    Chicago Agency) through and including Monday, May 17, 2021 for Defendants to file their
9    respective responses to BONY’s complaint to afford Defendants’ counsel additional time to
10   review and respond to BONY’s complaint.
11          5.      Counsel for BONY does not oppose the requested extension;
12          6.      This is the first request for an extension made by counsel for Defendants, which is
13   made in good faith and not for the purposes of delay.
14          7.      This stipulation is entered into without waiving any of Defendants’ objections
15   under Fed. R. Civ. P. 12.
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                            2
            STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
     Case 2:21-cv-00397-APG-DJA Document 10 Filed 04/09/21 Page 3 of 3



1           IT IS SO STIPULATED that Defendants’ respective deadlines to respond to the
2    complaint are hereby extended through and including Monday, May 17, 2021.
3    Dated: April 8, 2021                      SINCLAIR BRAUN LLP
4

5                                              By:     /s/-Kevin S. Sinclair
                                                     KEVIN S. SINCLAIR
6                                                    Attorneys for Defendants
                                                     CHICAGO TITLE INSURANCE COMPANY
7                                                    and CHICAGO TITLE OF NEVADA, INC.
8    Dated: April 8, 2021                      WRIGHT FINLAY & ZAK, LLP
9

10                                             By:    /s/-Darren T. Brenner
                                                     DARREN T. BRENNER
11
                                                     Attorneys for Plaintiff
                                                     THE BANK OF NEW YORK MELLON
12

13   IT IS SO ORDERED.

14        DATED   this_____
           Dated this  9th day
                            dayof
                               ofApril, 2021.
                                  _____________, 2021.

15                                             __________________________________________
                                               DANIEL J. ALBREGTS
16                                             UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
            STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO THE COMPLAINT
